DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 7 is amended as follows:
The driving method according to claim 1, wherein  a second black state voltage is 0.85*the reference black state voltage to 0.95 *the reference black state voltage.

Claim13 is amended as follows:

The driving method according to claim 1, wherein  a second initial voltage is 0.9*the reference initial voltage to 0.7*the reference initial voltage.

Claim14 is amended as follows:
The driving method according to claim 1, wherein the pixel circuit comprises: a first transistor with a control electrode connected with a second scanning signal line, a first electrode connected with a first initial signal line and a second electrode connected with a second node; a second transistor with a control electrode connected with a first scanning signal line, a first electrode connected with the second node and a second electrode connected with a third node; a third transistor with a control electrode connected with the second node, a first electrode connected with a first node and a second electrode connected with the third node; a fourth transistor with a control electrode connected with the first scanning signal line, a first electrode connected with the data signal line and a second electrode connected with the first node; Page 4 of 8Application No.: 17/276,489 Filed: 03/16/2021 a fifth transistor with a control electrode connected with a light emitting signal line, a first electrode connected with a second power supply line and a second electrode connected with the first node; a sixth transistor with a control electrode connected with the light emitting signal line, a first electrode connected with the third node and a second electrode connected with a first electrode of the light emitting device; a seventh transistor with a control electrode connected with the first scanning signal line, a first electrode connected with  a second initial signal line and a second electrode connected with the first electrode of the light emitting device, wherein a second electrode of the light emitting device is connected with a first power supply line; and a storage capacitor with a first end connected with the second power supply line and a second end connected with the second node.

Allowable Subject Matter
2.	Claims 1-3, 5-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A driving method of a display panel… the driving method comprising: providing, by the data signal line, a first black state voltage to a pixel circuit of the second light emitting unit when the first light emitting unit emits light and the second light emitting unit is in the black state, wherein the first black state voltage is less than the reference black state voltage, … Page 2 of 8Application No.: 17/276,489 Filed: 03/16/2021 providing, by the initial signal line, a first initial voltage to the pixel circuit of the second light emitting unit when the first light emitting unit emits light and the second light emitting unit is in the black state, wherein the first initial voltage is greater than the reference initial voltage” in combination with the other claimed limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628                                                                                                                                                                                                        
/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628